El Juez Presidente Interino Señor Rebollo López
emitió la opinión del Tribunal.
La fe de la ciudadanía en el sistema de justicia que impera en nuestro País resulta ser imprescindible para su bienestar general. Esa fe se preserva únicamente en la medida en que los ciudadanos confíen en la integridad, honestidad e imparcialidad de quienes tienen la noble en-comienda de impartir justicia. La imparcialidad y objeti-vidad con que actúen los funcionarios públicos encargados de esta delicada función, en los casos ante su considera-ción, son ingredientes indispensables de esa fe. Estas ca-racterísticas no solamente tienen que ser reales, sino aparentes. Ciertamente, no basta con que el juez sea im-parcial y objetivo; es preciso que lo parezca.
Lo anteriormente expresado debe ser nuestro norte al contestar la interrogante que hoy tenemos ante nuestra consideración: ¿procede la inhibición de un juez cuando el abogado de uno de los litigantes en el pleito que éste preside representa legalmente a un adversario de dicho juez en otro pleito donde este último figura como demandante en su carácter personal? No albergamos duda alguna de que la respuesta obligada a esta interrogante debe ser en la afirmativa; por ello revocamos.
HH
La controversia que hoy ocupa nuestra atención se ori-gina a raíz de una solicitud de inhibición presentada ante el Tribunal de Primera Instancia, Sala Superior de Guayama, para los siete casos consolidados de epígrafe con relación al juez Eduardo Grau Acosta, quien preside los procedimientos en ellos. En la referida solicitud los aquí peticionarios ale-garon, como fundamento principal, la parcialidad que po-dría exhibir el referido magistrado en los casos de epígrafe. Apoyaron su contención en el hecho de que el juez Grau Acosta es la parte demandante en el caso Eduardo Grau *489Acosta v. Arístides Colón Navarro y otros,(1) en el cual los abogados de los aquí peticionarios son los representantes legales del codemandado Colón Navarro. En vista de ello, solicitaron la inhibición del referido magistrado en los casos de epígrafe, basándose en que los abogados de los aquí peti-cionarios también representan legalmente a alguna de las partes litigantes en dichos casos.
Luego de varios trámites procesales, el 27 de septiembre de 2002, los peticionarios presentaron una nueva solicitud de inhibición contra el juez Grau Acosta. Esta vez alegaron la ocurrencia de un incidente en el cual dicho Juez —ale-gadamente— increpó e insultó al abogado de los peticiona-rios por las solicitudes de inhibición presentadas en su contra. Por otro lado, y en vista de que el juez Grau Acosta no se inhibía ni refería el caso a otro juez para que consi-derara las mociones de inhibición, ese mismo día los peti-cionarios presentaron una moción al amparo de la Regla 63.3 de Procedimiento Civil,(2) en la cual solicitaron del Juez Administrador del Tribunal de Primera Instancia, Sala Superior de Guayama, el nombramiento de otro juez para que atendiera las solicitudes de inhibición.
Tras varios incidentes procesales —que incluyeron la ce-lebración de una vista argumentativa— el foro primario, mediante Resolución de 3 de diciembre de 2002, denegó la solicitud de inhibición. Luego de ser denegada su solicitud de reconsideración, los aquí peticionarios acudieron en al-zada ante el Tribunal de Circuito de Apelaciones. Mediante sentencia a esos efectos, el foro apelativo intermedio de-negó la expedición del recurso de certiorari presentado.
Inconforme con la actuación del tribunal apelativo in-termedio, los peticionarios acudieron —vía certiorari— ante este Tribunal. Alegan que procede revocar la senten-*490cia emitida por el tribunal apelativo intermedio debido a que dicho foro incidió
... al negarse a expedir el auto de Certiorari revocando la re-solución del Tribunal de Primera Instancia que denegó la so-licitud de inhibición del Honorable Juzgador de Instancia pre-sentada por la parte demandada-peticionaria, a pesar de la existencia de prueba amplia y contundente de la existencia de parcialidad de dicho juez en contra del representante legal de los demandados-peticionarios.
Resolvemos el recurso presentado, sin ulterior trámite, al amparo de las disposiciones de la Regla 50 de nuestro Regí amento. (3)
HH HH
La exigencia de “apariencia de imparcialidad” en nuestro sistema de justicia es norma firmemente enraizada en importantes principios éticos. Ésta ha sido plasmada en los cánones que rigen la conducta judicial, específicamente en los Cánones XI y XII(g) del Código de Ética Judicial, 4 L.P.R.A. Ap. IV-A. Es así como el Canon XI preceptúa, en lo aquí pertinente, que el juez “no solamente ha de ser imparcial [,] sino que su conducta ha de excluir toda posible apariencia de que es susceptible de actuar a base de influencias”. (Énfasis suplido.) Del mismo modo, el Canon XII(g) contiene una prohibición expresa a los efectos de que ningún juez puede entender en procedimientos judiciales en que tenga prejuicio o parcialidad hacia cualquiera de las personas, los abogados o las abogadas que intervengan en el pleito, o por haber prejuzgado el asunto que tiene ante su consideración. Este canon también ordena la inhibición de un juez siempre que esté presente “cualquier otra causa que pueda razonablemente arrojar dudas sobre su imparcialidad para adjudicar o que tienda a minar la confianza pública en el sistema de justicia”. 4 L.P.R.A. Ap. IV-A, C. XII(g).
*491En aras de armonizar los preceptos éticos antes discutidos con la normativa que reglamenta nuestro sistema procesal, la Regla 63.1(a) de Procedimiento Civil, 32 L.P.R.A. Ap. III, preceptúa que a iniciativa propia o a recusación de parte, un juez deberá inhibirse de actuar en un pleito o procedimiento siempre que “t[enga] prejuicio o parcialidad personal hacia cualquiera de las partes o sus abogados”. Del mismo modo, el inciso (e) de la mencionada regla ordena la inhibición del juez siempre que exista cualquier causa “que pueda razonablemente arrojar dudas sobre su imparcialidad para adjudicar o que tienda a minar la confianza pública en el sistema de justicia”. Adviértase que en este último caso estamos ante una cláusula residual que permite ampliar los motivos para las recusaciones, refiriéndose a circunstancias de carácter general y no a tipos específicos de conducta. J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 1126.
En cuanto al alcance de lo que significa “prejuicio o parcialidad personal”, hemos precisado que se trata, necesariamente, de una actitud que se origina fuera del plano judicial, esto es, en el plano extrajudicial.(4) Pueblo v. Maldonado Dipiní, 96 D.P.R. 897, 910 (1969). De este modo, al determinar si existe o no prejuicio personal de parte del juez, es imprescindible que se realice un análisis de la totalidad de las circunstancias a la luz de la prueba presentada. Ruiz v. Pepsico P.R., Inc. 148 D.P.R. 586, 589 (1999). Véase, además, Cuevas Segarra, op. cit., pág. 1123. Para ello será necesario que utilicemos una norma objetiva para todos, la del buen padre de familia, mirado no desde la perspectiva del juez o desde los litigantes, sino desde la óptica de este mítico ser. Cuevas Segarra, op. cit.
Ahora bien, es imperativo que recordemos lo ex-*492presado en Sucn. Ortiz Ortiz v. Campoamor Redín, 125 D.P.R. 106, 109 (1990), a los efectos de que el juez tiene el ineludible deber de “velar por que la ‘balanza’ en que se pesan los derechos de todos nuestros conciudadanos esté siempre libre de sospechas, aun cuando las mismas sean infundadas”. (Enfasis suplido.) Asimismo, hemos sido en-fáticos al señalar que los jueces deben “mantener a los tribunales fuera de sospechas de parcialidad”, pues, según expresáramos, “la falta de observar aquella imparcialidad fundamental que es la esencia de todo concepto de justicia” implica “la negativa del debido proceso de ley”. (Énfasis suplido.) Valentín v. Torres, 80 D.P.R. 463, 482 (1958).
A tono con lo anterior, en Pueblo v. Martés Olán, 103 D.P.R. 351, 355 (1975), establecimos que para que proceda la inhibición de un juez “no es imprescindible probar la existencia de prejuicio o parcialidad de hecho”, sino que “basta con la apariencia de parcialidad o prejuicio”. (Énfasis suplido.) Sobre este particular hemos señalado que la “[b]ase fundamental del juicio justo es la imparcialidad del juez” y que “esa imparcialidad es la que origina la confianza en la justicia por parte de la ciudadanía”. Pueblo v. Toro Goyco, 84 D.P.R. 492, 499 (1962). Ciertamente, el hecho de que exista una sombra de parcialidad que pueda “poner en entredicho y causar un gran daño a la imagen de la justicia en nuestra jurisdicción” constituye motivo suficiente para la inhibición de un juez. (5) Sucn. Ortiz Ortiz v. Campoamor Redín, ante, pág. *493108. Ello es así, pues como señaláramos antes, [e]l buen juez [debe] evita[r] toda conducta que mine la confianza pública en la neutralidad del Poder Judicial”. P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248, 311 (1980).(6)
h-i HH h-H
En el presente caso el juez Grau Acosta preside los pro-cedimientos judiciales en los casos de epígrafe. En cada uno de ellos el licenciado Rodríguez Ramos funge como re-presentante legal de alguna de las partes. Este licenciado también representa legalmente a la parte demandada en un caso que actualmente se ventila en el Tribunal de Pri-mera Instancia, Sala Superior de Aibonito, donde la parte demandante es, precisamente, el juez Grau Acosta en su carácter personal.
En vista de esta situación, el licenciado Rodríguez Ramos presentó una moción, debidamente juramentada, donde solicitó del referido magistrado que se inhibiera de los casos en que éste funge como abogado postulante en la sala que preside dicho juez. Alegó que el hecho de que re-presente al adversario del juez Grau Acosta en un pleito en el que este último tiene un interés personal, constituye mo-tivo suficiente para que proceda su inhibición ante la pro-babilidad de que dicho magistrado pudiese desarrollar “parcialidad o prejuicio personal” en los referidos casos.
Ya hemos señalado que al resolver controversias de este tipo, en que se alega la existencia de un “prejuicio o parcialidad personal”, originado extrajudicialmente, es ne-*494cesarlo analizar la totalidad de las circunstancias utili-zando como criterio la figura del buen padre de familia. Esto es, nos corresponde determinar si un hombre pru-dente y razonable, situado en circunstancias similares a las del juez Grau Acosta, estaría impedido de adjudicar los casos aquí en controversia con la imparcialidad y neutrali-dad que nuestro ordenamiento jurídico le exige a todo magistrado.
El cuadro fáctico ante nuestra consideración, en pala-bras sencillas, es el siguiente: un día el señor Eduardo Grau Acosta funge como litigante en un caso donde el li-cenciado Rodríguez Ramos está situado en el lado de su adversario, y al día siguiente se quita el sombrero de liti-gante y se coloca la toga de juez para ubicarse en el estrado ante el cual el mismo licenciado Rodríguez Ramos postulará. El riesgo de que, ante este escenario, un hombre prudente y razonable pueda desarrollar “prejuicio o parcia-lidad personal” es patente. Sin lugar a dudas, ello, de por sí, era suficiente para que el propio juez Grau Acosta to-mara la determinación de inhibirse tan pronto como ad-vino en conocimiento de la presente situación, tal como lo exige el citado Canon XII del Código de Ética Judicial.
Por otro lado, y aun cuando pueda argumentarse que la presente situación no afecta la capacidad de adjudicación imparcial del juez Grau Acosta, no hay duda que ante los ojos de las partes siempre quedará la interrogante sobre cuán objetiva y neutral ha sido la actuación de este magistrado. Dicha situación es inaceptable, pues, como señaláramos, una simple sombra de parcialidad es suficiente para minar la fe de la ciudadanía en nuestro sistema de justicia. Ello explica que este Tribunal haya establecido que la mera apariencia de parcialidad constituye motivo suficiente para la inhibición o recusación de un juez.
En vista de lo anteriormente expresado, resulta imperativo que el Juez Grau Acosta se abstenga de entender en los casos de epígrafe. Con tal acción reiteramos la máxima de que “la fe de un pueblo en la justicia, como *495valor esencial de la democracia, debe ser escrupulosa-mente mantenida por todos los que en ella intervienen en una forma u otra, a los más altos niveles de la responsabi-lidad pública”. Valentín v. Torres, ante, pág. 483. Hemos de recordar que el espíritu de nuestras leyes demanda que cada caso sea justa e imparcialmente juzgado, y que nin-gún juez pueda presidir una vista de un caso en el cual su buena fe esté tan seriamente cuestionada que ponga en riesgo la imagen de imparcialidad y sobriedad que enaltece nuestro sistema judicial. (7)
IV
En mérito de lo anterior, procede decretar la revocación tanto de la actuación del Tribunal de Primera Instancia, Sala Superior de Guayama, como la del Tribunal de Cir-cuito de Apelaciones, devolviéndose el caso al foro primario para la continuación de procedimientos ulteriores compatibles con lo aquí resuelto.

Se dictará Sentencia de conformidad.

El Juez Asociado Señor Hernández Denton concurrió con el resultado por entender que en las circunstancias particulares de este caso el juez Grau Acosta debió inhi-birse de atender los casos de epígrafe. El Juez Asociado Señor Rivera Pérez concurrió con el resultado sin opinión escrita.

(1) Este caso fue presentado originalmente en el Tribunal de Primera Instancia, Sala Superior de Guayama, bajo el número GDP-2000-0114 y, posteriormente, fiie trasladado a la Sala de Aibonito de dicho tribunal bajo el número BDP-2000-0039.


(2) 32 L.P.R.A. Ap. III.


(3) 4 L.P.R.A. Ap. XXI-A.


(4) Esto explica que el hecho de que un juez haya intervenido en casos anteriores distintos, ya sea en contra de los mismos acusados o en contra de uno de ellos, no sea suficiente para demostrar prejuicio personal. Pueblo v. Maldonado Dipiní, 96 D.P.R. 897, 910 (1969).


(5) Esto, naturalmente, no significa que los abogados puedan solicitar festina-damente inhibiciones de jueces sin que existan motivos fundados para ello. Hemos de reiterar lo esbozado en In re Marchand Quintero, 151 D.P.R. 973, 987-988 (2000), a los efectos de que “[e]l abogado, en el descargo de su responsabilidad como represen-tante de su cliente, debe actuar sin temor cuando tiene motivos fundados para soli-citar la inhibición de un juez. Debe, sin embargo, ser cauteloso sobre todo cuando el motivo de inhibición que invoca acusa conducta del juez reñida con la ética judicial. Y mientras más grave sea la imputación, mayor debe ser su ponderación de las bases de la misma”. (Enfasis suprimido.) Sobre el tema específico de las solicitudes de inhibición, donde se alega “prejuicio o parcialidad personal”, en In re Cardona Alvarez, 116 D.P.R. 895, 907 (1986), expresamos que el recurrir “constantemente ... al apuntamiento de que el tribunal actuó ‘con prejuicio, pasión y parcialidad’, sin sus-tanciarlo o sin motivos fundados para así creerlo, es un comportamiento censurable que hemos de rechazar”.


(6) Lo anteriormente expuesto fue la “razón de decidir” en Sucn. Ortiz Ortiz v. Campoamor Redín, 125 D.P.R. 106 (1990). En dicho caso resolvimos que, por excep-ción, no debía ser ventilado en la Sala del Tribunal Superior con competencia para ello porque una de las partes en el caso era un miembro de la Judicatura que des-empeñaba sus deberes en dicha Sala. Al así resolver, expresamos entonces:
“Dilucidar el caso en la referida Sala implica que un compañero juez de éste, el cual comparte día a día y hombro con hombro en la Sala de Aibonito la gran respon-sabilidad de impartir justicia, tendrá la difícil encomienda de pasar juicio sobre la credibilidad de un compañero de labores. Ello, en adición a situar en una angustiosa situación a dos compañeros jueces, puede poner en entredicho y causar un gram daño a la imagen de la justicia en nuestra jurisdicción.” Id., pág. 108.


(7) Véase Peña v. García, 45 D.P.R. 44, 52 (1933).